Citation Nr: 0610207	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for left inguinal nerve entrapment as a 
residual of VA surgical repair of a left inguinal hernia 
performed at the Manchester, New Hampshire VA Medical Center 
in August 2001.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from December 1961 to 
August 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Manchester, New Hampshire 
Regional Office (RO), which denied the veteran entitlement to 
compensation for residuals of surgery for a left inguinal 
hernia under the provisions of 38 U.S.C.A. § 1151.

In December 2005, the veteran appeared at the RO and offered 
testimony in support of his claim at a video conference 
hearing before the undersigned.  A transcript of the 
veteran's testimony has been associated with his claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he developed left inguinal nerve 
entrapment as a residual of VA surgical repair of a left 
inguinal hernia.  He argues that this disability is the 
result of a lack of proper skill or other fault on the part 
of VA.  

Subsequent to the December 2005 hearing, the veteran 
forwarded a November 2005 letter from the State of New 
Hampshire Department of Education regarding his Social 
Security disability determination.  This letter stated that 
the decision made regarding the veteran's benefits was based 
primarily on his left ilioinguinal neuralgia/entrapment.  

The Board notes that the records used to reach the decision 
regarding the veteran's Social Security disability 
determination have not been obtained.  The VA has a 
responsibility to obtain these records.  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) or other 
relevant sources the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  After the development requested above 
has been completed, the RO should review 
all medical evidence that has been 
received.  If any medical evidence is 
obtained that 1) is not duplicative of 
that already of record and 2) addresses 
the veteran's left inguinal nerve 
entrapment, then the RO should forward 
the veteran's claims folder to an 
appropriate VA medical specialist for the 
action described below in paragraph (3). 

3.  If deemed appropriate after the 
review requested above, the RO should 
forward the claims folder to a specialist 
in neurological disorders.  A copy of 
this remand should be provided to the 
examiner.  The examiner should be 
requested to review the claims folder.  
After a review of the medical records, 
the examiner should attempt to express 
the following opinion: 1) Is it as likely 
as not that the veteran's left 
ilioinguinal nerve neuropathy secondary 
to nerve entrapment was proximately 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of VA fault, or an event 
that was not reasonably foreseeable, in 
performing a surgical procedure to repair 
a left hernia in August 2001.  All 
reasons and bases for this opinion should 
be provided.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


